 1   Patricia M. Erickson
     Attorney at Law
 2   Nevada Bar No. 3506
     601 S. Tenth St., Ste 108
 3   Las Vegas, NV 89101
     Telephone: 702-388-1055
 4   Facsimile: 702-388-3664
     pme@pmericksonlaw.com
 5   Attorney for Defendant:
     George Suarez
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,        )
10                                    )
                     Plaintiff,       )              Case no.18-cr-00390-RFB-BNW-5
11                                    )
     vs.                              )              STIPULATION TO CONTINUE
12                                    )              SELF SURRENDER TO BOP
     GEORGE SUAREZ,                   )
13                                    )              (First Request)
                     Defendant.       )
14                                    )
     ________________________________)
15
16                IT IS HEREBY STIPULATED AND AGREED, by and between the United
17   States of America, by and through Nicholas A. Trutanich, United States Attorney, and
18   Allison Reese, Assistant United States Attorney, and Patricia M. Erickson, counsel for
19   defendant George Suarez, that the self surrender date of April 6, 2020 shall be extended
20   to May 1, 2020.
21                This stipulation is entered into for the following reasons:
22                1.     Mr. Suarez has been notified that he is classified to Lompoc federal
23                       prison with a self surrender date of April 6, 2020;
24                2.     Mr. Suarez and his family live in California;
25                3.     Due to the very recent California coronavirus/Covid 19 order to “stay
26                       in place” Mr. Suarez’s mother lost her job;
27   ///
28   ///
     ///
 1                 4.     Because of the pandemic and resulting orders that caused his mother
 2                        to become temporarily unemployed, Mr. Suarez needs additional time
 3                        to provide, as best he can, for his family prior to his self surrender to
 4                        the Bureau of Prisons.
 5   This is the first written request for a continuance of the self surrender date in the case at
 6   bar.
 7                 Dated this 25 th day of March, 2020.
 8
 9   NICHOLAS TRUTANICH
     UNITED STATES ATTORNEY
10
11           /s/ Allison Reese                                /s/ Patricia M. Erickson
     Allison Reese                                     Patricia M. Erickson
12   Assistant U.S. Attorney                           Counsel for Defendant George Suarez
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
 1                            UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,        )
 4                                    )
                     Plaintiff,       )               Case no.18-cr-00390-RFB-BNW-5
 5                                    )
     vs.                              )               ORDER
 6                                    )
     GEORGE SUAREZ,                   )
 7                                    )
                     Defendant.       )
 8                                    )
     ________________________________)
 9
                  Based on the Stipulation of the parties, this Court finds that:
10
                  1.     Mr. Suarez has been classified to Lompoc federal prison with a self
11
                         surrender date of April 6, 2020;
12
                  2.     Mr. Suarez and his family live in California;
13
                  3.     Due to the very recent California coronavirus/Covid 19 order to “stay
14
                         in place” Mr. Suarez’s mother lost her job;
15
                  4.     Because of the pandemic and resulting orders that caused his mother
16
                         to become temporarily unemployed, Mr. Suarez needs additional time
17
                         to provide, as best he can, for his family prior to his self surrender to
18
                         the Bureau of Prisons.
19
                  IT IS THEREFORE ORDERED that Mr. Suarez’ self surrender to the Bureau
20
     of Prisons shall be continued from April 6, 2020 to May 1, 2020.
21
                  DATED      2nd      day of April, 2020.
22
23                                            ______________________________________
                                              RICHARD F. BOULWARE, II
24                                            UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                -3-
